                      Case 7:21-cv-03517-CS Document 5 Filed 07/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MARC FISHMAN,

                                   Plaintiff,
                 -against-                                             21 CIVIL 3517 (CS)

                                                                         JUDGMENT
NEW YORK STATE UNIFIED COURT SYSTEM;
FORMER DA ANTHONY SCARPINO, in his
administrative and official capacity; FORMER
ASSISTANT DISTRICT ATTORNEY VICTOR
OLDE, in his administrative and official capacity;
DISTRICT ATTORNEY MIRIAM ROCAH,
Westchester County; JIM MCCALISTER, District
Executive 9th District NY Courts, in his administrative
and official capacity; JOHN SULLIVAN, Professional
ADA Executive, in his administrative and official
capacity New York Courts; and JOHN MECHMAN in
his administrative and official capacity, and RHONDA
BROWN, Chief County Court Clerk and ADA Liaison,
Westchester County Court, and WESTCHESTER
COUNTY, a county in New York State,

                                    Defendants.
-------------------------------------------------------------X



          It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Order of Dismissal dated July 21, 2021, in the Order of Dismissal dated June 1, 2021, Plaintiff was

advised that he could submit an amended complaint to this Court's Pro Se Intake Unit within thirty days, and

that if he neither did so nor showed good cause to excuse such failure, the Court would enter a civil judgment in

favor of Defendants and direct the Clerk of Court to terminate this matter. Plaintiff has not submitted anything,

and accordingly judgment is entered for Defendants. The Court certifies under 28 U.S.C. § 1915(a)(3) that any

appeal from the order would not be taken in good faith, and therefore in forma pauperis status is denied for

the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962); accordingly, the case is

closed.
               Case 7:21-cv-03517-CS Document 5 Filed 07/21/21 Page 2 of 2

Dated: New York, New York
       July 21, 2021




                                                   RUBY J. KRAJICK
                                               _________________________
                                                     Clerk of Court
                                         BY:
                                               _________________________
                                                      Deputy Clerk
